Case 09-34784-sgj7 Doc 1304-1 Filed 04/23/20                       Entered 04/23/20 08:50:58       Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THER NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 In re:                                                    §
                                                           §                    Case No. 09-34784-SGJ-7
 ONDOVA LIMITED COMPANY,                                   §                    Chapter 7
                                                           §
            Debtor.                                        §

       ORDER GRANTING TRUSTEE AUTHORIZATION TO TRANSFER PROPERTY

            CAME ON FOR CONSIDERATION Spamhaus Project, Ltd.’s (“Spamhaus”) Motion to

 Authorize Trustee to Transfer Property (the “Motion”). The Court, having considered the

 Motion, any responses filed to the Motion, finds that the notice of the Motion given was due and

 proper. The Court further finds that cause exists to authorize the Trustee to undertake any

 necessary actions to transfer spamhaus.com (the “Domain Name”) to Spamhaus. The Motion is

 therefore well-taken and should be, and hereby is, GRANTED. It is, therefore,

            ORDERED that the Trustee1 is authorized take any steps necessary to transfer ownership

 and control of the Domain Name to Spamhaus.

 Signed on


                                                                 United States Bankruptcy Judge
 Prepared by:
 R. Adam Swick
 REID COLLINS & TSAI LLP
 1301 S. Capital of Texas Hwy.
 Suite C300
 Austin, Texas 78746
 T: 512-647-6110
 F: 512-647-6129
 Email: aswick@rctlegal.com

 Counsel for Spamhaus Project, Ltd.


 1
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
